The owner of a homestead right cannot convey or incumber it during the lifetime of his wife without her consent, or the approval of the judge of probate if she is not of *Page 311 
sound mind. She is entitled to occupy it during her life. P. S., c. 138, as. 2, 4. A voluntary separation does not deprive her of the right to occupy it. Meader v. Place, 43 N.H. 307. It may be as important for her protection against her husband and those claiming under him, as for her protection against his creditors, that the homestead right be set off by metes and bounds (Atkinson v. Atkinson, 40 N.H. 249, 251), especially if the estate in which it exists is of greater value than $500; and hence the statute expressly provides that it may be set off on her petition. P. S. c. 138, s. 16.
Case discharged.
CLARK, J., did not sit: the others concurred.